IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-11128
                          Summary Calendar


NORRIS RAY HARVEY, JR.,

                                         Plaintiff-Appellant,

versus

NFN BENNETT, Captain, Officer of Texas Department
of Criminal Justice at San Angelo Work Camp, Wallace Unit;
NFN COFFIELD, Sargeant, Texas Department of Criminal
Justice, San Angelo Work Camp,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                           (97-CV-066)
                      --------------------
                         August 23, 1999

Before POLITZ, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Norris Ray Harvey, Jr. appeals the summary

judgment granted by the magistrate judge, dismissing his claims

against Defendant-Appellee Ted Caufield, under 42 U.S.C. § 1983.

Finding no error, we affirm.

     At the time of the incident giving rise to his claim, Harvey

was a prisoner in the custody of the Texas Department of Criminal

Justice, Institutional Division (TDCJ-ID), and was assigned to a

work camp near San Angelo, Texas.      Harvey’s eye was seriously

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
injured by a cactus thorn while he was working on a crew removing

brush and cactus.        Harvey contends that Caufield violated the

Eighth    Amendment    prohibition     on   cruel   and    unusual   punishment

because he failed to provide Harvey with safety glasses for the

work. Caufield argues that he did not have immediate access to any

safety glasses and, therefore, he told Harvey to stop cutting the

brush and cactus and assigned him to cleaning up, which he believed

did not require the use of safety glasses.           Harvey now appeals the

magistrate judge’s grant of Caufield’s motion for summary judgment.

     We review the grant of a motion for summary judgment de novo,

using the same criteria applied by the district court.                    United

States v. 1988 Oldsmobile Supreme, 983 F.2d 670, 673 (5th Cir.

1993).    The standard for summary judgment is set forth in Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986).               See also FED. R. CIV.

P. 56.

     The Eighth Amendment protects prisoners not only from unjust

physical punishments, but from deliberate indifference to health or

safety.    See Wilson v. Seiter, 501 U.S. 294, 303 (1991).               A prison

official    violates    the   Eighth    Amendment    if    he   “knows    of   and

disregards an excessive risk to inmate health or safety; the

official must both be aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.”          Farmer v. Brennan, 511 U.S. 825,

839 (1994).    Mere negligence on the part of the prison official

does not constitute deliberate indifference.              See Jackson v. Cain,

864 F.2d 1235, 1246 (5th Cir. 1989).


                                       2
       The evidence below demonstrates that Caufield possessed no

subjective awareness that the cleaning-up task to which he assigned

Harvey posed a risk of eye injury.             To the contrary, Caufield’s

affidavit shows that he believed that the work was less dangerous

than    the   cutting     work   and   did   not   require   the   use    of   eye

protection.      Although Harvey contends that there is an issue of

fact as to whether the cutting work and the clearing work included

equal risks of eye injury, that contention presupposes an objective

standard.       Farmer, however, teaches that we must focus on the

prison official’s subjective knowledge.             Farmer, 511 U.S. at 839.

Although in hindsight, the better course of action may have been to

obtain protective eyewear for Harvey, this demonstrates nothing

worse    than    simple    negligence.        Caufield’s     conduct     did   not

constitute subjective recklessness.

       For the foregoing reasons, the judgment is

AFFIRMED.




                                         3